EXHIBIT 10.42

 

AMENDMENT NO. 1 TO THE
AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT FACILITY AGREEMENT

 

Dated as of June 25, 2003

 

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT FACILITY
AGREEMENT among Avaya Inc., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement referred to below (collectively, the “Lenders”) and Citibank, N.A., as
agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrower, the Lenders and the Agent
have entered into an Amended and Restated Five Year Revolving Agreement dated as
of April 30, 2003 (the “Credit Agreement”).  Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement.

 

(2)                                  The Borrower and the Required Lenders have
agreed to amend the Credit Agreement as hereinafter set forth.

 

SECTION 1.                                Amendments to Credit Agreement. 
Section 8.08(b) of the Credit Agreement is, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3,
hereby amended by replacing the phrase prior to the proviso “Neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders” with the phrase “None of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified, nor any Collateral (other than Inventory sold in the ordinary course
of business) released from the Liens created by the Collateral Documents, except
pursuant to an agreement or agreement in writing entered into by the Borrower
and the Required Lenders”.

 

SECTION 2.                                Release of Certain Collateral.  By
execution below, the Required Lenders hereby agree to release from the Lien of
the Collateral Documents the following promissory notes made by Expanets, Inc.
in favor of the Borrower and the collateral security related thereto upon the
sale of such note and collateral by the Borrower:

 


(A)                                  UPON THE SALE OF SUCH NOTE AND COLLATERAL
BY THE BORROWER, A $125,000,000 SECURED PROMISSORY NOTE, DATED MARCH 31, 2001,
WHICH CURRENTLY HAS AN OUTSTANDING PRINCIPAL AMOUNT OF APPROXIMATELY $27.2
MILLION; AND

 

--------------------------------------------------------------------------------


 

(b)                                 a $15,000,000 promissory note and a
$35,000,000 promissory note, each of which is recorded in the Borrower’s
financial statements at zero book value and the Borrower believes has no fair
market value.

 

SECTION 3.                                Conditions of Effectiveness.  This
Amendment shall become effective as of the date first above written when, and
only when the Agent shall have received counterparts of this Amendment executed
by the Borrower and the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment.

 

SECTION 4.                                Representations and Warranties of the
Borrower The Borrower represents and warrants as follows:

 


(A)                                  IT (I) IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTY AND
ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED, (III) IS QUALIFIED TO DO BUSINESS IN EVERY JURISDICTION WHERE SUCH
QUALIFICATION IS REQUIRED, EXCEPT WHERE THE FAILURE SO TO QUALIFY WOULD NOT
RESULT IN A MATERIAL ADVERSE EFFECT, AND (IV) HAS THE CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AMENDMENT.


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BORROWER OF THIS AMENDMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, TO
WHICH IT IS A PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY (I) HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTIONS AND
(II) WILL NOT (A) VIOLATE (1) ANY PROVISION OF ANY LAW, STATUTE, RULE OR
REGULATION (INCLUDING, WITHOUT LIMITATION, THE MARGIN REGULATIONS) OR OF ITS
CERTIFICATE OF INCORPORATION OR OTHER CONSTITUTIVE DOCUMENTS OR BY-LAWS, (2) ANY
ORDER OF ANY GOVERNMENTAL AUTHORITY OR (3) ANY PROVISION OF ANY INDENTURE,
AGREEMENT OR OTHER INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF
ITS PROPERTY IS OR MAY BE BOUND, (B) BE IN CONFLICT WITH, RESULT IN A BREACH OF
OR CONSTITUTE (ALONE OR WITH NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER
ANY SUCH INDENTURE, AGREEMENT OR OTHER INSTRUMENT OR (C) EXCEPT FOR THE LIENS
CREATED UNDER THE COLLATERAL DOCUMENTS, RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN UPON ANY OF THE PROPERTIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(C)                                  THIS AMENDMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE BORROWER.  THIS AMENDMENT AND THE CREDIT AGREEMENT AND THE
NOTES, AS AMENDED HEREBY, ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
BORROWER, ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS.


 


(D)                                 NO ACTION, CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH OR ANY OTHER ACTION BY ANY GOVERNMENTAL AUTHORITY IS
OR WILL BE REQUIRED IN CONNECTION WITH THE DUE EXECUTION, DELIVERY, RECORDATION,
FILING OR PERFORMANCE BY THE BORROWER OF THIS AMENDMENT.


 


(E)                                  THERE ARE NO ACTIONS OR PROCEEDINGS FILED
OR (TO ITS KNOWLEDGE) INVESTIGATIONS PENDING OR THREATENED AGAINST IT IN ANY
COURT OR BEFORE ANY GOVERNMENTAL

 

2

--------------------------------------------------------------------------------


 


AUTHORITY OR ARBITRATION BOARD OR TRIBUNAL WHICH QUESTION THE VALIDITY,
ENFORCEABILITY OR LEGALITY OF OR SEEK DAMAGES IN CONNECTION WITH THIS AMENDMENT
OR THE CREDIT AGREEMENT AND THE NOTES, AS AMENDED HEREBY, OR ANY ACTION TAKEN OR
TO BE TAKEN PURSUANT TO THIS AMENDMENT OR THE CREDIT AGREEMENT AND THE NOTES, AS
AMENDED HEREBY, AND NO ORDER OR JUDGMENT HAS BEEN ISSUED OR ENTERED RESTRAINING
OR ENJOINING IT FROM THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AMENDMENT OR
THE CREDIT AGREEMENT AND THE NOTES, AS AMENDED HEREBY, NOR IS THERE ANY ACTION
OR PROCEEDING WHICH INVOLVES A PROBABLE RISK OF AN ADVERSE DETERMINATION WHICH
WOULD HAVE ANY SUCH EFFECT; (II) NOR IS THERE AS OF THE DATE HEREOF ANY OTHER
ACTION OR PROCEEDING FILED OR (TO ITS KNOWLEDGE) INVESTIGATION PENDING OR
THREATENED AGAINST IT IN ANY COURT OR BEFORE ANY GOVERNMENTAL AUTHORITY OR
ARBITRATION BOARD OR TRIBUNAL WHICH INVOLVES A PROBABLE RISK OF A MATERIAL
ADVERSE DECISION WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT , EXCEPT AS
PROVIDED IN THE BORROWER’S QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER
ENDED MARCH 31, 2003, OR MATERIALLY RESTRICT THE ABILITY OF IT TO COMPLY WITH
ITS OBLIGATIONS UNDER THIS AMENDMENT OR THE CREDIT AGREEMENT AND THE NOTES, AS
AMENDED HEREBY.


 

SECTION 5.                                Reference to and Effect on the Credit
Agreement and the Notes.  (a)  On and after the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in each other Loan Document to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

 


(B)                                 THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND
CONFIRMED.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR THE AGENT UNDER THE CREDIT
AGREEMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT.


 

SECTION 6.                                Costs and Expenses.  The Borrower
agrees to pay on demand all costs and expenses of the Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Agent) in accordance with the terms of Section 8.04
of the Credit Agreement.

 

SECTION 7.                                Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

3

--------------------------------------------------------------------------------


 

SECTION 8.                                Governing Law.  This Amendment shall
be governed by, and construed in accordance with, the laws of the State of
New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

AVAYA INC.

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

CITIBANK, N.A., individually and as Agent,

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[SIGNATURES OMITTED]

 

4

--------------------------------------------------------------------------------

 